   Case: 1:16-cv-08303 Document #: 424 Filed: 02/09/21 Page 1 of 3 PageID #:9077




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 T.S. et al.,                                         )
                                                      )
                 Plaintiffs,                          )        Case No. 1:16-cv-08303
                                                      )
   v.                                                 )        Hon. Rebecca R. Pallmeyer
                                                      )
 Twentieth Century Fox Television et al.,             )
                                                      )
                 Defendants.                          )
                                                      )

                               PLAINTIFFS’ MOTION TO SEAL

        Pursuant to the parties’ Agreed Confidentiality Order (ECF 125) and Local Rule

26.2(c)(5), Plaintiffs move the Court permit the filing certain exhibits to the Exhibit List in

Support of Plaintiffs’ Summary Judgment Response (“Sealed Exhibit List”) (ECF 423) under

seal. In support of this motion Plaintiffs state as follows:

        1.      Plaintiffs have filed a public version of the Exhibit List (ECF 422), and attached

to it multiple exhibits.

        2.      Several exhibits to the public version of the Exhibit List are documents that the

Defendants have marked as Confidential pursuant to the Agreed Confidentiality Order (ECF

125).

        3.      The Defendants have represented to Plaintiffs that the information in these

exhibits is confidential business information or otherwise confidential information pursuant to

the Agreed Confidentiality Order. Those documents are the following exhibits to the Exhibit

List: 27, 37, 40, 41, 43, 48, 54, 55, 56, 66, 68, 69, 70, 71, 102 (the “Confidential Exhibits”).

        4.      Pursuant to Local Rule 26.2(c) and the Confidentiality Order, Plaintiffs have (1)

filed a public version of the Exhibit List, ECF 422 with cover fillers for the Confidential


                                                  1
   Case: 1:16-cv-08303 Document #: 424 Filed: 02/09/21 Page 2 of 3 PageID #:9078




Exhibits; and (2) have provisionally filed the Sealed Exhibit List under seal, and attaching to it

complete versions of the Confidential Exhibits;” and (3) now seek in this Motion permission to

Sealed Exhibit List (423) and the attached Confidential Exhibits under seal

       WHEREFORE, Plaintiffs respectfully request that the Court enter an order permitting

Plaintiffs to file the provisionally filed Sealed Exhibit List (ECF 423) and attached Confidential

Exhibits under seal.




                                                     February 9, 2020

                                                     Respectfully Submitted,


                                                     /s/ Stephen H. Weil

                                                   Stephen H. Weil – weil@loevy.com
                                                   Jonathan I. Loevy – jon@loevy.com
                                                   Michael I. Kanovitz – mike@loevy.com
                                                   Sarah C. Grady – sarah@loevy.com
                                                   Loevy & Loevy
                                                   311 N. Aberdeen Street
                                                   3rd Floor
                                                   Chicago, IL 60607
                                                   312.243.5900




                                                   Attorneys for Named Plaintiffs T.S. and Q.B.



                                 CERTIFICATE OF SERVICE

     I hereby certify that on February 9, 2021, a true and correct copy of the foregoing was filed
electronically. Notice of this filing was sent by operation of the Court’s ECF electronic filing

                                                 2
   Case: 1:16-cv-08303 Document #: 424 Filed: 02/09/21 Page 3 of 3 PageID #:9079




system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.

                                                       /s/ Stephen H. Weil




                                                  3
